DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

    PNG
    media_image1.png
    47
    422
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements submitted on 10/08/2021, 01/14/2022, 02/18/2022, 03/31/2022, 05/10/2022, 05/25/2022, 06/14/2022, and 09/29/2022 have been considered by the examiner.
Claim Status
Claims 1-14 are being examined on the merits in this office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Please see page 11, line 1-2 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “…the-composition…”. The claim should be amended to remove the dash after the article “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7  depends on claim 10 and recites the limitation "…wherein the absorption enhancer is salt of NAC.” at line 1 and 2. Claim 10 depends on claim 1 and none of the claims recite an absorption enhancer. Therefore, there is insufficient antecedent basis for this limitation "…wherein the absorption enhancer is salt of NAC.” in dependent claim 7.
For the purpose of examination, claim 7 is construed to depend on claim 2.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0035281 A1 (hereinafter “the ‘281 publication”).
Regarding claim 1, ‘281 teaches a pharmaceutical composition comprising an SGLT2 inhibitor and a GLP-1 receptor agonist which is suitable in the treatment or prevention of diabetes mellitus, impaired glucose tolerance, hyperglycemia or other conditions (Abstract, claim 1, and [0001]. ‘281 further teaches that the SGLT2 inhibitor includes dapagliflozin [0150, 0159] and that the GLP-1 receptor agonist includes semaglutide (claim 4, and [0174, 0175, 0178, 0196]). ‘281 further teaches that the pharmaceutical composition may be formulated for oral administration and may be in solid form [0279] and may be in form of a tablet or capsule [0247, 0281] and that the composition may be in one single formulation [0231]. ‘281 teaches that a combination of a SGLT2 inhibitor and a GLP-1 receptor agonist leads to a higher blood glucose lowering compared with a treatment using the GLP-1 receptor agonist or the SGLT2 inhibitor alone and that the administration of a SGLT2 inhibitor may prolong the lowering of the blood glucose compared with an administration of the GLP-1 receptor agonist alone [0046]. This reads on the limitation that the oral bioavailability of semaglutide is increased. In addition, this is a functional limitation that recites the intended result. MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitation expresses the intended result of the and is given little patentable weight.
Regarding claim 3, ‘281 teaches that the active agents (SGLT2 inhibitors and GLP-1 receptor agonists) include their pharmaceutically acceptable salts, and prodrugs, hydrates, solvates and polymorphic forms thereof [0138, 0160, 0161, 0177, 0292].
Regarding claim 4, ‘281 teaches that the  preferred dosage range of the SGLT2 inhibitor is in the range from 0.5 mg to 200 mg, even more preferably from 1 to 100 mg, most preferably from 1 to 50 mg per day [0247] and the semaglutide dosage can be 0.1-1.6 mg [0254].
Regarding claim 5, ‘281 teaches that the composition comprises one or more pharmaceutically acceptable carriers and/or diluents [0235, 0237].
Regarding claim 13, ‘281 teaches that the composition may be formulated in the form including tablets [0281, 0286].
Regarding claim 14, ‘281 teaches a method of treating diseases including diabetes comprising administering the composition (abstract, [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1 - 14  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035281 A1 (hereinafter “the ‘281 publication”) in view of WO 2012/080471 A1 (hereinafter “the ‘471 publication”).
The teachings of ‘281 are disclosed above and incorporated herein by reference.
‘281 does not teach that the composition comprises an absorption enhancer as recited in claim 2.
The ‘471 publication teaches a solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (abstract, claim 1). ‘471 further teaches GLP-1 agonist is semaglutide (Claim 11 and page 4, line 13-15). ‘471 further  teaches that the solid compositions comprising certain amounts of a salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, such as SNAC, are optimal for oral administration of GLP-1 agonists and that the compositions provide improved exposure and/or bioavailability of the GLP-1 agonist (Page 1, line 31-36).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘281 and add an absorption enhancer of ‘471 because ‘471 teaches that solid compositions comprising certain amounts of a salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, such as SNAC, are optimal for oral administration of GLP-1 agonists(Page 1, line 31-36). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the composition of ‘281 with the absorption enhancer of ‘471 because ‘471 teaches that the absortion enhancers such as SNAC provide improved exposure and/or bioavailability of the GLP-1 agonist (Page 1, line 31-36).
Regarding claim 2, ‘471 teaches a solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (abstract, claim 1) which is a known absorption enhancer. ‘471 further teaches that the solid compositions comprising certain amounts of a salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, such as SNAC, are optimal for oral administration of GLP-1 agonists and that the compositions provide improved exposure and/or bioavailability of the GLP-1 agonist (Page 1, line 31-36).
Regarding claim 4, ‘281 teaches that the SGLT2 inhibitor dose may be  in the range from 0.5 mg to 200 mg, even more preferably from 1 to 100 mg, most preferably from 1 to 50 mg per day [0247]. Furthermore, 471 teaches the GLP-1 agonist is in the range of 0.01 mg to 100 mg (claim 7). The disclosure render obvious the instant dosages since the semaglutide and dapagliflozin has been known to be administered at the instant dosages.
Regarding claim 6-8, ‘471 teaches that the enhancer is salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid such as  sodium N-(8-(2- hydroxybenzoyl)amino)caprylate (SNAC) (abstract, claim 2).
With respect to claims 9-10 regarding the recited dosage amount and frequency of administration, one of ordinary skill in the art would have been motivated to optimize these parameters to obtain the desired amount of active ingredient as well as the desired clinical result because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts.
Regarding claim 11, ‘281 teaches that the SGLT2 inhibitor dose may be  in the range from 0.5 mg to 200 mg, even more preferably from 1 to 100 mg, most preferably from 1 to 50 mg per day [0247]. Furthermore, 471 teaches the GLP-1 agonist is in the range of 0.01 mg to 100 mg (claim 7) and that the salt of NAC in the composition is in the range of 175-575 mg, such as 200-500 mg or 250-400 mg (Page 11, line 27-36) which lies within and/or overlaps with the instantly claimed range of 20-800 mg.
Regarding claim 12, ‘471 teaches that the enhancer is salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid such as  sodium N-(8-(2- hydroxybenzoyl)amino)caprylate (SNAC) (abstract, claim 2).

Claims 1-2, 4-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/004623 A1, hereinafter (“the ‘623 publication) in view of US 2015/0150811 A1, hereinafter “the ‘811 publication”).
‘623 teaches a composition that comprises insulin, GLP-1 and a third compound and that the third compound is dapagliflozin (Claims 1, 16, and 20 of the ‘623 publication). ‘623 further teaches that the composition is for oral administration (claim 34 and paragraphs [0029, 0087] and that the composition is a solid therapeutic preparation (claim 55, [0013]). ‘623 teaches that a composition comprising an SGLT2 inhibitor in combination with GLP-1 is useful in that the two compounds work synergistically to both improve insulin resistance and the efficacy and hence reduce blood glucose more than each could alone and thus in turn reduce HbAlc levels [0106] and that the SGLT2 inhibitor interacts with GLP-1 to provide an enhanced therapeutic effect [0029].
‘623 does not teach a composition comprising the salt of NAC for enhancing absorption and does not teach that the GLP-1 agonist is semaglutide.
‘811  teaches a solid composition comprising a GLP-1 derivative and salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC) (Abstract, claim 16, [0001]). ‘811 teaches that the compound is for oral administration (claim 26) and that it improves the bioavailability of GLP-1 peptides by oral administration [0004].   ‘811 publication teaches that the GLP-1 derivative is semaglutide (claim 29 and paragraph [0063]. ‘811 teaches that the main challenges in oral delivery of proteins and peptides is the inability of the compounds to be readily transported across the membranes of the gastrointestinal tract and that the delivery agent SNAC has been shown to improve the bioavailability of orally administered peptides [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘623 and add an absorption enhancer of ‘811 because ‘811 teaches that salt of NAC has been shown to enhance the bioavailability of orally administered peptides across the membranes of the gastrointestinal tract [0002]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the composition of ‘623 to include the salt of NAC and semaglutide as taught by the ‘811 because ‘811 teaches that the addition of salt of NAC enhances the absorption of composition in the gastrointestinal tract [0002]. The disclosures render obvious independent claim 1.
Regarding claims 2, 6-8 and 12, ‘811 teaches that the composition comprises salt of NAC such as monosodium NAC (SNAC) (Claim 21, 30 and paragraph [0070, 0075] and that the salt of NAC is absorption enhancer [0070]. The publication teaches salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC) (claim 16).
Regarding claim 4, ‘623 teaches the dose of dapagliflozin in the range of 5-10 mg (claim 21 and paragraph [0105]) or 7-9 mg [0106] and the dose of the GLP-1 derivative (liraglutide) is in the range of 0.1-1 mg (claim 33). One of ordinary skill in the art would be motivated to use similar dosages for semaglutide and dapagliflozin.
Regarding claim 5, ‘623 teaches that the therapeutic preparation may include one or more pharmaceutical excipients [0024, 0062, 0063].
With respect to claims 9-10 regarding the recited dosage amount and frequency of administration, one of ordinary skill in the art would have been motivated to optimize these parameters to obtain the desired amount of active ingredient as well as the desired clinical result because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts.
Regarding claim 11, ‘623 teaches the dose of dapagliflozin in the range of 5-10 mg (claim 21 and paragraph [0105]) or 7-9 mg [0106]. In addition, the ‘811 publication teaches that the salt of NAC in the composition is in the range of 100-1000 mg [0077].
Regarding claim 14, ‘623 teaches a method for treating diabetes comprising providing the solid therapeutic preparation (claim 77).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-13, 16-20 of copending Application No. 17/628,459 (PGPub. 20220265777). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a pharmaceutical composition comprising a) 0.5-60 mg GLP-1 agonist, b) 1-50 mg SGLT2 inhibitor, c) 20-800 mg, such as 50-600 mg, of a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC) and d) 0.6-30 mg, such as 1-50 mg, lubricant (claims 1, 2, 11, 12, 13) and that the composition is a solid such as a tablet for oral administration (claim 4, 20) and that the GLP-1 agaonist is semaglutide (claim 7) and the SGLT2 inhibitor comprises dapagliflozin (claim 8) and that the salt of NAC is sodium N-(8-(2-hydroxybenzoyl)amino)caprylate (SNAC) (claim 9) and that the lubricant is magnesium stearate or glyceryl dibehenate (claim 3, 6) and further recites methods of treating diabetes comprising administering the composition (claims 16-19).
The instant claims recite a pharmaceutical composition comprising: semaglutide and dapagliflozin, 5wherein the composition is an oral administration in a single solid dosage form (claim 1) and wherein the absorption enhancer is N-(8-(2- hydroxybenzoyl)amino)caprylate (NAC) (claims 2, 6-8, 12) and that the composition can be a tablet or capsule (claim 13) and that the dosage of the dapagliflozin is 0.5-50 mg per day and the dosage of semaglutide is 0.1-100 mg per day, and salt of NAC is at 20-800 mg (claim 4, 11) and that it contains one or more additional pharmaceutically acceptable excipients (claim 5) and further recites a method of treating type 2 diabetes comprising administering the composition (claim 14).
The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-8, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-12, and 16 of copending Application No. 17/775,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite composition comprising- i) semaglutide, ii) 1-50 mg of a sodium-glucose linked transporter-2 (SLGT2) inhibitor (such as dapagliflozin), iii) a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC), and iv) a hydrotrope (claims 1, 3, 4, 9) and that the composition comprises 0.1-50 mg or 0.1-25 mg semaglutide (claim 5), 5 mg dapagliflozin (claim 6, 16), that the composition further comprises a lubricant selected from magnesium stearate and/or glyceryl dibehenate (claim 8), that the composition is a solid composition for oral administration (claims 10, 11) and a method of treating diabetes comprising administering the composition (claim 12).
The instant claims recite a pharmaceutical composition comprising: semaglutide and dapagliflozin, 5wherein the composition is an oral administration in a single solid dosage form (claim 1) and wherein the absorption enhancer is N-(8-(2- hydroxybenzoyl)amino)caprylate (NAC) (claims 2, 6-8, 12) and that the composition can be a tablet or capsule (claim 13) and that the dosage of the dapagliflozin is 0.5-50 mg per day and the dosage of semaglutide is 0.1-100 mg per day, and salt of NAC is at 20-800 mg (claim 4, 11) and that it contains one or more additional pharmaceutically acceptable excipients (claim 5) and further recites a method of treating type 2 diabetes comprising administering the composition (claim 14).
The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615